Citation Nr: 0723654	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  03-37 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
lumbar disc disease.

2.  Entitlement to service connection for a neck condition, 
as secondary to the veteran's service-connected back 
disability.

3.  Entitlement to service connection for a right knee 
condition, as secondary to the veteran's service-connected 
back disability.

4.  Entitlement to service connection for a left knee 
condition, as secondary to the veteran's service-connected 
back disability.

5.  Entitlement to service connection for a right hip 
condition, as secondary to the veteran's service-connected 
back disability.

6.  Entitlement to service connection for a left hip 
condition, as secondary to the veteran's service-connected 
back disability.

7.  Entitlement to service connection for depression, as 
secondary to the veteran's service-connected back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1969 to 
September 1971 and from April 1975 to April 1979, as well as 
unverified periods of inactive service.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision. 


FINDINGS OF FACT

1.  The veteran has forward flexion of his back to 30 
degrees.

2.  The medical evidence of record shows that the veteran has 
marked limitation of motion of his lower back.  

3.  The medical evidence of record fails to show a 
demonstrable deformity of any vertebral body.

4.  The medical evidence of record shows pronounced 
intervertebral disc syndrome (IVDS) with neurologic symptoms.

5.  No evidence has been presented showing that bed rest has 
been prescribed by a doctor.

6.  The objective medical evidence shows mild incomplete 
paralysis of the sciatic nerves associated with the veteran's 
lower back disability.

7.  The preponderance of evidence demonstrates that the 
veteran's service-connected lower back disability caused his 
cervical spine disability.

8.  The medical evidence, including x-rays, fails to show a 
current medical disorder of either hip.

9.  The medical evidence fails to show that the veteran has a 
bilateral knee disorder which is related to either his time 
in service, or to a service-connected disability.

10.  The preponderance of evidence demonstrates that the 
veteran's service-connected back disability caused his 
depression.


CONCLUSIONS OF LAW

1.  Criteria for a 60 percent rating for a lower back 
disability have been met.  38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. § 4.71a, 4.124a, DCs 5237, 5243, 8520 
(2006); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 
(DCs) 5285, 5292, 5293 (1998).

2.  Criteria for service connection for a cervical spine 
disability, as secondary to the veteran's service-connected 
lower back disability, have been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303, 3.310 (2006).

3.  Criteria for service connection for a bilateral knee 
disability, to include as secondary to the veteran's service-
connected lower back disability, have not been met, nor may a 
knee disorder be presumed service-connected.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.310 
(2006).

4.  Criteria for service connection for a bilateral hip 
disability, to include as secondary to the veteran's service-
connected lower back disability, have not been met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.310 
(2006).

5.  Criteria for service connection for depression, as 
secondary to the veteran's service-connected lower back 
disability, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.



Intervertebral Disc Syndrome (IVDS)

The veteran's back disability is currently rated at 40 
percent under 38 C.F.R. § 5293.  The ratings for 
intervertebral disc syndrome have changed several times 
during the course of this appeal, which was initiated in 
2001.  

Under the regulations in effect prior to September 2002, a 40 
percent rating was assigned for severe IVDS, with recurring 
attacks and with intermittent relief, while a 60 percent 
rating was assigned for pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293.

Currently, IVDS is rated under 38 C.F.R. § 4.71a, DC 5243 
depending on the number of incapacitating episodes a person 
has over a 12 month period.  However, a 60 percent rating is 
the highest schedular rating specifically available for IVDS 
under the revised criteria, and therefore a higher rating is 
not available under the revised criteria.

Under the rating criteria in effect prior to September 26, 
2003, limitation of motion of the lumbar spine was rated 
under 38 C.F.R. § 4.71a, 5292.  Under this diagnostic code, 
the 40 percent rating that is currently assigned was the 
highest schedular rating based on the limitation of motion of 
the lumbar spine.  A rating in excess of 40 percent was not 
available unless there was a showing of either ankylosis or 
the residuals of a fractured vertebra (without cord 
involvement), or limitation of flexion to less than 30 
degrees.

As of September 2003, disabilities of the spine began to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  Under the new criteria, a 20 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 30 degrees, but not greater than 60 
degrees; when the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or when 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned when forward flexion of the 
thoracolumbar spine is 30 degrees or less, or where there is 
favorable ankylosis of the entire thoracolumbar spine.  A 
rating in excess of 40 percent requires the presence of 
unfavorable ankylosis of the entire thoracolumbar spine, or 
limitation of motion to less than 30 degrees.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine.

The evidence reflects that the veteran has had objective 
evidence of radiculopathy dating back into at least 1997, as 
an EMG in January 1997 showed mild chronic L-4 radiculopathy.  
A treatment record from July 1997 indicated that the veteran 
had severe radiculopathy into his legs.  An MRI showed 
degenerative changes without evidence of radicular 
compression, and it was noted that the low back pain was the 
primary problem.  Another July 1997 treatment record 
indicated that the radiation down the veteran's legs appeared 
to be getting more severe, and the veteran had marked 
limitation of forward bending.  

At an examination in September 2001, the veteran had muscle 
spasms and tenderness on palpation of his lower back.  An x-
ray in March 2002 showed marked disc space collapse at L5-S1.

The veteran underwent a VA examination in August 2002 at 
which he had bilateral paraspinal muscle spasm.  He had 20 
degrees of flexion.  He had knee jerks that were 2+, ankle 
jerks that were 1+ bilaterally.  Sensory reflexes were intact 
to light touch with respect to both legs and feet.  It was 
also noted that the veteran had an antalgic gait, was wearing 
a lumbar support, and had difficulty lying down and getting 
up from the examination table.

In October 2002, the veteran's chiropractor, Dr. Cooper, 
indicated that the veteran had pronounced intervertebral disc 
syndrome of a persistent and severe duration.  The IVDS 
caused lumbar radiculopathy and neuropathy.  Dr. Cooper's 
October 2003 treatment records do not specify the range of 
motion of the thoracolumbar spine present at that time.

At an MRI in March 2004, the veteran indicated that he had 
intermittent achy, burning pain that occasionally radiated 
down his legs.  The MRI showed central spinal canal stenosis.

A treatment record from March 2005 showed decreased sensation 
in the sole of the veteran's right foot.  The veteran had 
straight leg raises to 30 degrees, and had pain on forward 
flexion.  He also had an antalgic gait and had difficulty 
with the tandem walk.  However, there was no bowel or bladder 
dysfunction.  In April 2005, the veteran declined to attempt 
forward flexion due to pain.  Physical therapy was initiated 
quite soon after this evaluation, in April 2005, and, at that 
time, only a 50 percent restriction of forward flexion was 
present.  May 2005 VA examination disclosed 50 degrees of 
forward flexion of the thoracolumbar spine.  

December 2005 neurosurgical evaluation disclosed 2+ reflexes 
in the lower extremities and 5/5 motor strength on objective 
examination.

A private doctor examined the veteran in February 2006, 
noting some tenderness to palpation.  Straight leg raises 
were positive bilaterally for radicular pain, and an MRI 
showed a possible herniated disc, a bulging disc, and 
bilateral sciatica.

A VA treatment record from May 2006 showed that the veteran 
had 30 degrees of flexion.  Neurological testing showed 
reflexes of 1+ in both the patella and the Achilles.

As such, throughout his appeal period, the veteran has had 
radiating pain, which has been described as severe, and he 
has been diagnosed with herniated discs and bilateral 
sciatica.  Muscle spasms were also detected at examinations 
in 2001 and 2002, and the veteran has little intermittent 
relief as he is forced to wear a lumbar brace, and has great 
difficulty with mobility.  Accordingly, the criteria for a 60 
percent rating have been met under DC 5293, as in effect 
prior to September 26, 2003.

Even though the veteran demonstrated less than 30 degrees of 
flexion of the lumbar spine on at least one examination prior 
to September 24, 2003, he has demonstrated at least 30 
degrees of flexion in his back since that date, except on one 
examination in April 2005.  However, the treatment records 
reflect that physical therapy was initiated soon after that 
evaluation, with improvement in flexion.  All other 
examinations for the period from September 26, 2003 disclosed 
a range of motion of the thoracolumbar spine in excess of 30 
percent.  

An evaluation in excess of 40 percent under the General 
Rating Formula cannot be assigned prior to the effective date 
of the revisions.  38 U.S.C.A. § 5110.  Since the evidence 
since that date demonstrates at least 30 degrees of 
thoracolumbar flexion, on average, an evaluation in excess of 
40 percent from September 26, 2003, is not warranted under 
the revised criteria at DC 5242 and the General Rating 
Formula for Diseases and Injuries of the Spine based solely 
on limitation of motion.   The Board further notes that, 
since the veteran retains 30 degrees or more of thoracolumbar 
motion, that portion of the spine is, therefore, not 
ankylosed.  There is also no evidence of a fractured 
vertebra.  Thus, an evaluation in excess of 40 percent under 
the General Rating Formula cannot be based on findings that 
either of those criteria for a higher rating are met.  

In addition to the rating the veteran is assigned for the 
orthopedic manifestations of his lumbar spine disability, the 
revised regulations also mandate that a separate rating 
should be considered for any associated objective neurologic 
abnormalities of the disability (in addition to orthopedic 
manifestations), including, but not limited to, bowel or 
bladder impairment, under an appropriate diagnostic code.  

Under 38 C.F.R. § 4.124a, DC 8520, a 10 percent rating is 
assigned for mild incomplete paralysis of the sciatic nerve; 
while a 20 percent rating is assigned for moderate incomplete 
paralysis.  The evidence since September 26, 2003 discloses 
that an MRI in March 2004 showed central spinal canal 
stenosis, and the veteran indicated that he had intermittent 
achy, burning pain that occasionally radiated down his legs.  
In March 2005, there was decreased sensation in the sole of 
the veteran's right foot.  The veteran had straight leg 
raises to 30 degrees, and had pain on forward flexion.  He 
also had an antalgic gait and had difficulty with the tandem 
walk.  However, there was no bowel or bladder dysfunction.

A private doctor examined the veteran in February 2006, 
noting some tenderness to palpation, and straight leg raises 
were positive bilaterally for radicular pain, and an MRI 
showed a possible herniated disc, a bulging disc, and 
bilateral sciatica.  May 2006 VA neurological testing showed 
reflexes of 1+ in both the patella and the Achilles tendon.

As such, the evidence shows mild incomplete paralysis of the 
sciatic nerve, as the medical evidence failed to show either 
bowel or bladder incontinence; while recent neurological 
testing showed reduced reflexes in the patella and Achilles 
tendon, the veteran nevertheless still had reflexes that were 
1+ to 2+, there was no diagnosis of foot drop, and the 
veteran remained able to walk, although with an antalgic gait 
and some weakness, which led him to use assistive devices.  
At the time of the most recent evaluation of record, in May 
2006, the veteran used a cane for ambulation.  As such, a 10 
percent rating is assigned for each leg for incomplete 
paralysis of the sciatic nerve.

The veteran has been assigned a 60 percent rating for his 
IVDS prior to September 26, 2003, and he is entitled to a 
continuing 60 percent evaluation under that diagnostic code, 
if it is more favorable than the revised regulations.  The 
Board has considered the revised regulations, from September 
26, 2003, to determine whether an evaluation in excess of 60 
percent evaluation is warranted.  With consideration of the 
10 percent rating assigned for each leg, combined with the 40 
percent rating assigned for the orthopedic manifestations of 
back pain, a 60 percent evaluation, but no higher evaluation, 
is warranted under the revised regulations.  

Thus, the veteran is entitled to a 60 percent evaluation 
throughout the pendency of the claim.  He is however, 
entitled to only one 60 percent rating, so as to avoid 
pyramiding, since the thoracolumbar disability is one 
disability, whether evaluated under the old criteria or under 
the new criteria.  See 38 C.F.R. § 4.14.

If an exceptional case arises where ratings based on the 
statutory schedules are found to be inadequate, consideration 
of an "extra-schedular" evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities will be made.  
38 C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.  
However, in this case, the veteran's claims file show that, 
although the veteran's IVDS has interfered with his 
employment, the veteran has retained his employment as a 
dental technician, despite this service-connected disability.  
The veteran has not been frequently hospitalized as a result 
of his IVDS.  There is no evidence that he seeks an 
extraschedular evaluation, or that he is more disabled as a 
result of the lumbar disability than other veterans with a 60 
percent evaluation for lumbar disability.  Therefore, an 
extraschedular rating for lumbar disability is not warranted. 

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  Certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if the 
chronic disorder becomes disabling to a compensable degree 
within one year of the veteran's separation from active duty.  
38 U.S.C.A. §§ 1101.  Secondary service connection may be 
granted for a disability which is proximately due to, or the 
result of, a service-connected disorder.  38 C.F.R. § 
3.310(a).

Cervical spine

The veteran asserts that he has developed a cervical spine 
disability as a result of his service-connected lumbar spine 
disability.

The medical evidence confirms that the veteran has a cervical 
spine disability.  For example, x-rays in August 2002 showed 
marked degenerative disc disease in the lower half of the 
veteran's cervical spine, a finding that was confirmed by a 
VA examiner in August 2002.

In May 2005, the veteran underwent a VA examination to 
determine the etiology of his cervical spine disability.  
After examining the veteran, the VA examiner assigned 
diagnoses of degenerative disc and joint disease, and he 
opined that it was at least as likely as not that the 
cervical spine disability was caused by the veteran's 
service-connected lumbar spine disability.  The examiner 
explained that the veteran's baseline in the military for 
cervical spine pain was zero, but as the disc disease in his 
lower back progressed, the cervical spine symptoms increased 
in severity as well.  The examiner explained that this was a 
result of a weakening of the muscles in his lower back, which 
resulted in a disruption of the veteran's gait.

In April 2007, Dr. Gordon, a medical consultant to the 
American Legion, concurred with the VA examiner's opinion, 
indicating that she was of the opinion that it was at least 
as likely as not that the cervical spine disability was 
either caused by the veteran's service-connected lumbar spine 
disability or aggravated beyond the expected natural 
progression.  As the portion of the opinion which states that 
the cervical spine disorder is caused by the service-
connected lumbar disability is the more favorable portion of 
the opinion, the Board interprets the opinion as favorable to 
a finding of direct service connection.

As such, two doctors have concurred that the veteran's 
cervical spine disability is a result of his service-
connected lower back disability, and the veteran's claims 
file is devoid of a contradictory medical opinion of record.  
Therefore, the preponderance of evidence supports the 
veteran's claim, and service connection is accordingly 
granted. 

Knees

The veteran contends that he has a bilateral knee disability 
which was caused by his service-connected back disability.  
However, the veteran is not medically qualified to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, the veteran's 
opinion is insufficient to provide the requisite nexus 
between his back disability and an event in service.  

Service medical records are silent for any knee complaints or 
treatment.  Furthermore, the veteran specifically denied 
having a trick or locked knee on a medical history survey 
completed at the end of his first period of service, and a 
separation physical found his lower extremities to be normal.  
The veteran's lower extremities were also determined to be 
normal at a separation physical following his second period 
of service.

VA treatment records beginning in 1997 reflect that a knee 
disorder was present.  At a VA examination in August 2002, 
the veteran was diagnosed with degenerative joint disease of 
the knees based on x-rays.  However, the examiner opined that 
the veteran's knee condition was not related to his lumbar 
spine disability.

In February 2006, Dr. Cooper indicated that the veteran was 
having knee subluxation, inflammation and pain, due to a 
pinched nerve.  However, she failed to in any way relate the 
veteran's knee disabilities to either his time in service, or 
to his service-connected lower back disability.

While the veteran has a current bilateral knee disorder, the 
medical evidence fails to show that the knee condition was 
manifested while the veteran was in service, or within one 
year after the veteran's service discharge, the applicable 
presumptive period.  There is no medical evidence that the 
veteran has a current knee disorder which is etiologically 
related to his active service, or is a result of his service-
connected lower back disability.  As such, the criteria for 
service connection have not been met, and the veteran's claim 
is denied.

Hips

The veteran contends that he has a bilateral hip disability 
that was caused by his service-connected back disability.

VA treatment records, such as in September 2001 and January 
2002, have indicated that the veteran has hip arthralgia. 

However, arthralgia is not considered to be a disability for 
VA compensation purposes, since pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Arthralgia is 
defined as "[p]ain in a joint, especially one not 
inflammatory in character."  Stedman's Medical Dictionary 
149 (27th ed. 2000).

At a VA examination in May 2005, an MRI of the hips showed no 
obvious articular abnormality with regard to either hip.  It 
was observed that the veteran had bilateral hip pain, but the 
examiner indicated that the pain was more than likely a 
result of radiation from the lumbar spine than evidence of 
degenerative joint disease.

While the veteran believes that he has a bilateral hip 
disorder, he is not medically qualified to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  

As such, there is no evidence of a medically-diagnosed 
current hip disorder, although the veteran has hip pain which 
has been medically attributed to his service-connected lumbar 
disability.  In the absence of proof of a present hip 
disability, other than pain, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, the veteran's claim of entitlement to service 
connection for arthralgia of the hips is denied.

Depression 

During the course of his appeal, the veteran has been 
diagnosed with a number of psychiatric conditions including 
an anxiety disorder, a dysthymic disorder, and post-traumatic 
stress disorder (PTSD).  Nevertheless, the preponderance of 
the medical evidence demonstrates that the veteran is 
currently impacted by chronic depression.

The veteran contends that his depression is primarily the 
result of his service-connected back disability, and the 
medical evidence supports his contention.

VA treatment records consistently relate the veteran's 
depression to his lower back disability), as more than a 
dozen psychiatric treatment records have concluded with that 
impression between 2002 and 2006.

Additionally, the veteran underwent a VA examination in 
February 2004 at which the examiner diagnosed the veteran 
with a dysthymic disorder with anxious features.  The 
examiner opined that it was as likely as not that the 
veteran's service-connected lumbar disc disease related to, 
and had permanently aggravated, the veteran's depression.  

Dr. Gordon, in an opinion rendered in April 2007, also 
supported the link between the veteran's depression and his 
lower back disability, opining that it was at least as likely 
as not that the veteran's service-connected lower back 
disability increased the risk of his developing a dysthymic 
disorder with anxious features. 

As such, at least three doctors have concurred that the 
veteran's depression is a result of his service-connected 
lower back disability, and the veteran's claims file is void 
of a contradictory medical opinion.  Therefore, the 
preponderance of evidence supports the veteran's claim, and 
service connection is therefore granted.
 
III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in December 2005.  By this, and by previous 
letters, the veteran was informed of all four elements 
required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims for service connection for 
knee and hip disorders, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In light of the grants 
of service connection for cervical disability and depression, 
the veteran will have an opportunity to disagree with the 
assigned effective dates and disability ratings after the RO 
implements this decision, so no prejudice to the veteran 
results from adjudication of these claims.  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A 60 percent rating for a lower back disability is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Service connection for a cervical spine disability, as 
secondary to the veteran's service-connected back disability, 
is granted.

Service connection for a right knee condition, including as 
secondary to the veteran's service-connected back disability, 
is denied.

Service connection for a left knee condition, including as 
secondary to the veteran's service-connected back disability, 
is denied.

Service connection for a right hip condition, including as 
secondary to the veteran's service-connected back disability, 
is denied.

Service connection for a left hip condition, including as 
secondary to the veteran's service-connected back disability, 
is denied.

Service connection for depression, as secondary to the 
veteran's service-connected back disability, is granted.




______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


